DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species A1, Species B1, and Species C1 in the reply filed on 05/20/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden between the different species. This is not found persuasive because each of the species identified would require a different text search. For example, species A1 would require a text search for four struts, species A2 would require a text search for junctions, and species A9 would require a text search for a cross hatch pattern. Likewise species B1 would require a text search for joints and species B2 would require a text search for helical legs. Similarly, species C1 would require a text search for whole barrier; species C2 would require a text search for an inner support; and species C3 would require a text search for valves. Furthermore, prior art applicable to one species would likely not be applicable to another (note that the prior art cited below does not teach all of the disclosed species).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 4, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/20/2022. Further, claims 12 and 13 are also withdrawn because they are directed to species B2 which was not elected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radially expandable rings positioned at lateral apices of the distal framework portion and sized and configured to encircle within lumina of downstream arteries must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-11, 14-17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5, 6, 8, 11, 14, 16, and 17 recite the limitation "the closure structure".  There is insufficient antecedent basis for this limitation in the claim. The Office recommends amending “a closure” in line 2 of claim 1 to “a closure structure”. Appropriate correction is required. 
Claim 20 recites “radially expandable rings positioned at lateral apices of the distal framework portion and sized and configured to encircle within lumina of downstream arteries”. It is unclear what the radially explainable rings are sized and configured to encircle within lumina of downstream arteries. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 11, and 17 are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(e) as being anticipated by Fink (DE 102008028308 A1).
Regarding claim 1 Fink discloses (fig. 7a-7b) an aneurysm treatment device, comprising: 
a closure 11 having a curved portion configured to extend longitudinally along a first vessel 31 (see fig. 7a-7b), the curved portion defining an arch about a longitudinal axis of the first vessel (see fig. 7a-7b and [0073]), and the curved portion being configured to exert an outward force against the first vessel 31 (the curved portion is capable of exerting an outward force against the first vessel) and extend across at least a portion of a neck of an aneurysm at the first vessel 31 (see fig. 7a); and 
a supplemental stabilizer 10 extending from the closure structure transversely to the longitudinal axis of the first vessel 31 (see fig. 7a), the supplemental stabilizer 10 being configured to exert an outward force against a second vessel 32 that extends transversely to the first vessel 31 (the supplemental stabilizer is capable of exerting an outward force against a second vessel that extends transversely to the first vessel); wherein 
the closure structure 11 comprises a distal framework portion having a perimeter support including a first lateral apice and a second lateral apice spaced apart from the first lateral apice along a lateral aspect of the closure structure.
The language “the curved portion being configured to exert an outward force against the first vessel” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fink meets the structural limitations of the claim, and the curved portion is capable of exerting an outward force against the first vessel. Since the curved portion can be made of shape memory material that is self-expandable (see [0076]), it is capable of exerting an outward force against the first vessel.
The language “the supplemental stabilizer being configured to exert an outward force against a second vessel that extends transversely to the first vessel” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fink meets the structural limitations of the claim, and the supplemental stabilizer is capable of exerting an outward force against a second vessel that extends transversely to the first vessel. Since the supplemental portion can be made of shape memory material that is self-expandable (see [0077]), it is capable of exerting an outward force against a second vessel that extends transversely to the first vessel.
Regarding claim 11 Fink further discloses (fig. 7a-7b) the supplemental stabilizer 10 comprises struts projecting proximally from the closure structure 11 (see annotated fig. 7a below).
Regarding claim 17 Fink further discloses (fig. 7a-7b) a barrier 14 attached to at least a portion of the closure structure 11 (see fig. 7b and [0073]).	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fink in view of Frantzen (WO 0193782 A1).
Regarding claim 2, Fink discloses the claimed invention substantially as claimed, as set forth above for claim 1. Fink is silent regarding the closure structure further comprises an inner support spaced apart from the perimeter support and connector struts extending between the inner support and the perimeter support.
However Frantzen, in the same filed of endeavor, teaches (fig. 12) of a similar closure device comprising a perimeter support (see annotated fig. 12 below) and an inner support spaced apart from the perimeter support and connector struts extending between the inner support and the perimeter support (see annotated fig. 12 below).

    PNG
    media_image1.png
    510
    609
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Fink to have the closure structure comprises an inner support spaced apart from the perimeter support and connector struts extending between the inner support and the perimeter support as taught by Frantzen, for the purpose of providing addition support to the cover to help keep it properly positioned after deployment.
Regarding claim 5, Fink discloses the claimed invention substantially as claimed, as set forth above for claim 1. Fink is silent regarding the closure structure further comprises an inner support spaced apart from the perimeter support, and wherein the inner and perimeter supports have struts that curve inwardly toward a longitudinal axis of the aneurysm device.
However Frantzen, in the same filed of endeavor, teaches (fig. 12) of a similar closure device comprising a perimeter support and an inner support (see annotated fig. 12 below), and wherein the inner and perimeter supports have struts that curve inwardly toward a longitudinal axis of the aneurysm device (see fig. 13 and pg. 11 ln. 35 - pg. 12 ln. 10; the device curves curving the struts of the perimeter and inner supports).

    PNG
    media_image2.png
    501
    492
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Fink to have the closure structure comprise an inner support spaced apart from the perimeter support, and wherein the inner and perimeter supports have struts that curve inwardly toward a longitudinal axis of the aneurysm device as taught by Frantzen, for the purpose of providing addition support to the cover to help keep it properly positioned after deployment.
Regarding claims 14 and 15, Fink discloses the claimed invention substantially as claimed, as set forth above for claim 1. Fink discloses (fig. 7a-7b) the supplemental support comprises struts having a second thickness (see fig. 7a).
Fink is silent regarding the closure structure comprises struts having a first thickness.
However Frantzen, in the same filed of endeavor, teaches (fig. 12) of a similar closure device comprising a closure structure 460 comprises struts having a first thickness (see fig. 12).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Fink to have the closure structure comprises struts having a first thickness as taught by Frantzen, for the purpose of providing addition support to the cover to help keep it properly positioned after deployment.
Fink as modified is silent regarding the first thickness is less than the second thickness.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the first thickens be less than the second thickness because Applicant has not disclosed that having the first thickens be less than the second thickness provides an advantage, is used for a particular purpose, or solves a stated problem (Applicant discloses that the thickness can either be uniform or different; spec [0052]).  One of ordinary skill in the art, furthermore, would have expected Fink as modified’s crib, and applicant’s invention, to perform equally well with either the thickness taught by Fink as modified or the claimed thickness as different thickness would not impact the expansion of the device.
Therefore, it would have been prima facie obvious to modify Fink as modified to obtain the invention as specified in claims 14 and 15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Fink as modified.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 10,335,153 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 8 of U.S. Patent No. 10,335,153 claims: an aneurysm treatment device (col. 48 ln. 10), comprising: a closure having a curved portion configured to extend longitudinally along a first vessel (col. 48 ln. 11-13), the curved portion defining an arch about a longitudinal axis of the first vessel (col. 48 ln. 16-17), and the curved portion being configured to exert an outward force against the first vessel (col. 48 ln. 25-26) and extend across at least a portion of a neck of an aneurysm at the first vessel (col. 48 ln. 15-16); and a supplemental stabilizer extending from the closure structure transversely to the longitudinal axis of the first vessel, the supplemental stabilizer being configured to exert an outward force against a second vessel that extends transversely to the first vessel (col. 48 ln. 30-34); wherein the closure structure comprises a distal framework portion having a perimeter support including a first lateral apice and a second lateral apice spaced apart from the first lateral apice along a lateral aspect of the closure structure (col. 48 ln. 18-22).
Regarding claim 6, claim 9 of U.S. Patent No. 10,335,153 claims: the closure structure has a perimeter support and an inner support; the inner and perimeter supports have a curved portion that is convex in the distal direction and sides projecting proximally from the curved portion; and the curved portion is configured to bias the sides outwardly (col. 48 ln. 42-56).
Regarding claim 17, claim 8 of U.S. Patent No. 10,335,153 claims: a barrier attached to at least a portion of the closure structure (col. 48 ln. 28-29).
Claims 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,335,153 in view of Frantzen.
Regarding claim 2, claim 8 of U.S. Patent No. 10,335,153 claims all of claim 1, as set forth above for claim 1. claim 8 of U.S. Patent No. 10,335,153 is silent regarding the closure structure further comprises an inner support spaced apart from the perimeter support and connector struts extending between the inner support and the perimeter support.
However Frantzen, in the same filed of endeavor, teaches (fig. 12) of a similar closure device comprising a perimeter support (see annotated fig. 12 below) and an inner support spaced apart from the perimeter support and connector struts extending between the inner support and the perimeter support (see annotated fig. 12 below).

    PNG
    media_image1.png
    510
    609
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 8 of U.S. Patent No. 10,335,153 to have the closure structure comprises an inner support spaced apart from the perimeter support and connector struts extending between the inner support and the perimeter support as taught by Frantzen, for the purpose of providing addition support to the cover to help keep it properly positioned after deployment.
Regarding claim 5, claim 8 of U.S. Patent No. 10,335,153 discloses the claimed invention substantially as claimed, as set forth above for claim 1. claim 8 of U.S. Patent No. 10,335,153 is silent regarding the closure structure further comprises an inner support spaced apart from the perimeter support, and wherein the inner and perimeter supports have struts that curve inwardly toward a longitudinal axis of the aneurysm device.
However Frantzen, in the same filed of endeavor, teaches (fig. 12) of a similar closure device comprising a perimeter support and an inner support (see annotated fig. 12 below), and wherein the inner and perimeter supports have struts that curve inwardly toward a longitudinal axis of the aneurysm device (see fig. 13 and pg. 11 ln. 35 - pg. 12 ln. 10; the device curves curving the struts of the perimeter and inner supports).

    PNG
    media_image2.png
    501
    492
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 8 of U.S. Patent No. 10,335,153 to have the closure structure comprise an inner support spaced apart from the perimeter support, and wherein the inner and perimeter supports have struts that curve inwardly toward a longitudinal axis of the aneurysm device as taught by Frantzen, for the purpose of providing addition support to the cover to help keep it properly positioned after deployment.
Claims 1, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 9,277,924 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, claim 1 of U.S. Patent No. 9,277,924 claims: an aneurysm treatment device (col. 46 ln. 44), comprising: a closure having a curved portion configured to extend longitudinally along a first vessel (col. 46 ln. 11-13), the curved portion defining an arch about a longitudinal axis of the first vessel (col. 46 ln. 64-66), and the curved portion being configured to exert an outward force against the first vessel (col. 46 ln. 66 - col. 47 ln. 3) and extend across at least a portion of a neck of an aneurysm at the first vessel (col. 46 ln. 44-52); and a supplemental stabilizer extending from the closure structure transversely to the longitudinal axis of the first vessel, the supplemental stabilizer being configured to exert an outward force against a second vessel that extends transversely to the first vessel (col. 46 ln. 55-59); wherein the closure structure comprises a distal framework portion having a perimeter support including a first lateral apice and a second lateral apice spaced apart from the first lateral apice along a lateral aspect of the closure structure (col. 46 ln. 63 - col. 47 ln. 3).
Regarding claim 17, claim 11 of U.S. Patent No. 9,277,924 claims: a barrier attached to at least a portion of the closure structure (col. 47 ln. 50-51).
Claim 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,277,924 in view of Frantzen.
Regarding claim 2, claim 1 of U.S. Patent No. 9,277,924 claims all of claim 1, as set forth above for claim 1. claim 1 of U.S. Patent No. 9,277,924 is silent regarding the closure structure further comprises an inner support spaced apart from the perimeter support and connector struts extending between the inner support and the perimeter support.
However Frantzen, in the same filed of endeavor, teaches (fig. 12) of a similar closure device comprising a perimeter support (see annotated fig. 12 below) and an inner support spaced apart from the perimeter support and connector struts extending between the inner support and the perimeter support (see annotated fig. 12 below).

    PNG
    media_image1.png
    510
    609
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1 of U.S. Patent No. 9,277,924 to have the closure structure comprises an inner support spaced apart from the perimeter support and connector struts extending between the inner support and the perimeter support as taught by Frantzen, for the purpose of providing addition support to the cover to help keep it properly positioned after deployment. 
Regarding claim 5, claim 1 of U.S. Patent No. 9,277,924discloses the claimed invention substantially as claimed, as set forth above for claim 1. claim 1 of U.S. Patent No. 9,277,924is silent regarding the closure structure further comprises an inner support spaced apart from the perimeter support, and wherein the inner and perimeter supports have struts that curve inwardly toward a longitudinal axis of the aneurysm device.
However Frantzen, in the same filed of endeavor, teaches (fig. 12) of a similar closure device comprising a perimeter support and an inner support (see annotated fig. 12 below), and wherein the inner and perimeter supports have struts that curve inwardly toward a longitudinal axis of the aneurysm device (see fig. 13 and pg. 11 ln. 35 - pg. 12 ln. 10; the device curves curving the struts of the perimeter and inner supports).

    PNG
    media_image2.png
    501
    492
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1 of U.S. Patent No. 9,277,924to have the closure structure comprise an inner support spaced apart from the perimeter support, and wherein the inner and perimeter supports have struts that curve inwardly toward a longitudinal axis of the aneurysm device as taught by Frantzen, for the purpose of providing addition support to the cover to help keep it properly positioned after deployment.




Allowable Subject Matter
Claims 6-10 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art, alone or in combination, fails to teach or render obvious: the closure structure has a perimeter support and an inner support; the inner and perimeter supports have a curved portion that is convex in the distal direction and sides projecting proximally from the curved portion; and the curved portion is configured to bias the sides outwardly. The closest prior art refences include Fink and Frantzen. Neither Fink nor Frantzen teach the closure structure has a perimeter support and an inner support; the inner and perimeter supports have a curved portion that is convex in the distal direction and sides projecting proximally from the curved portion; and the curved portion is configured to bias the sides outwardly.
Regarding claim 16, the prior art, alone or in combination, fails to teach or render obvious: the closure structure is connected to the supplemental stabilizer by an articulating joint such that the closure structure can rotate relative to the supplemental stabilizer. The closest prior art refences include Fink and Frantzen. Neither Fink nor Frantzen teach the closure structure is connected to the supplemental stabilizer by an articulating joint such that the closure structure can rotate relative to the supplemental stabilizer
Regarding claim 19 he prior art, alone or in combination, fails to teach or render obvious: an aneurysm enclosure framework in a planar configuration prior to assembly into a deliverable configuration, the aneurysm enclosure framework comprising: a central framework portion and two support framework portions, the central framework portion comprising a set of central struts forming at least one quadrilateral form with first and second longitudinal junctions joining the struts at two longitudinal apices, and two lateral junctions joining the struts at apices of a lateral axis; the support framework portions connected to opposite sides of the central framework portion, each of the two support framework portions, a first portion and a second portion, comprising a pair of struts, a first strut and a second strut, each strut having an internal central and a peripheral end, the struts of the first support framework portion connected together at their internal ends to the first longitudinal junction, the struts of the second support framework portion connected together at their internal ends to the second longitudinal junction, each strut spread outward from its respective longitudinal junction. The closest prior art references include Frantzen-139 (WO 0200139 A1) and Hoffmann (US 2004/0111112 A1). However Frantzen-139 and Hoffmann both fail to teach: the aneurysm enclosure framework in a planar configuration prior to assembly into a deliverable configuration; the support framework portions connected to opposite sides of the central framework portion, each of the two support framework portions, a first portion and a second portion, comprising a pair of struts, a first strut and a second strut, each strut having an internal central and a peripheral end, the struts of the first support framework portion connected together at their internal ends to the first longitudinal junction, the struts of the second support framework portion connected together at their internal ends to the second longitudinal junction, each strut spread outward from its respective longitudinal junction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771